Citation Nr: 0729052	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  04-07 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for residuals of total left 
hip arthroplasty (left hip disability).  


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to May 1968, 
and from July 1969 to October 1970, including service in the 
Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, that denied service connection for left 
hip disability.

When this matter was previously before the Board in July 
2005, the Board granted service connection for loss of disc 
space at L4-L5 and L5-S1 with degenerative changes and bony 
spur formation (low back disability).  In an October 2005 
rating action implementing the Board's determination, the RO 
assigned a 10 percent rating for the disability, effective 
June 25, 1999, and a 40 percent rating, effective March 28, 
2004.  Since that time the veteran has not challenged either 
the evaluations or the effective dates, and therefore no 
claim relating his low back is before the Board.

The recent Supplemental Statement of the Case (SSOC) was 
issued to the veteran in April 2007, and prior to 
transferring the claims folder to the Board in June 2007, the 
RO received May 2007 records of his VA treatment for his left 
hip disability.  Since the evidence relates only to treatment 
for the condition and simply reiterates that he has been 
diagnosed as having left hip disability, the evidence is 
duplicative or cumulative of evidence previously considered.  
As such, a remand is not necessary to issue the veteran an 
SSOC pursuant to 38 C.F.R. § 19.37(a).


FINDINGS OF FACT

1.  Service connection is in effect for low back disability 
and for the post-operative residuals bilateral callosities 
and plantar warts with metatarsalgia (bilateral foot 
disability).

2.  The preponderance of the medical evidence shows that the 
veteran's left hip disability was not present in service or 
until many years thereafter and is not related to service or 
to an incident of service origin, including to his service-
connected low back or bilateral foot disabilities.


CONCLUSION OF LAW

A left hip disability was not incurred in or aggravated by 
service, nor is it proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 
1131, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.310 (2006); 71 Fed. Reg. 52744-52747 
(Sept. 7, 2006) (effective October 10, 2006) (to be codified 
at 38 C.F.R. § 3.310(b).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006).  The 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  See Sanders v. Nicholson, 487 F.3d. 881 (Fed. 
Cir. 2007).  The notice should be provided to a claimant 
before the initial RO decision.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).  

In a January 2003 letter, which predates the April 2003 
rating decision on appeal, as well as in July and December 
2006 letters, the RO notified the veteran of the elements 
necessary to establish a claim of service connection.  The 
letters notified him of the first element, i.e., that the 
evidence needed to show that the disability was related to a 
disease or injury of service origin.  The letters also 
satisfied the second and third elements because they notified 
him of the evidence he was responsible for submitting and 
identified the evidence that VA would obtain.  As to the 
fourth element, the letters advised the veteran to submit to 
VA any pertinent evidence in his possession.  Further, in a 
rating action, a copy of which was issued to the appellant as 
part of the May 2007 SSOC, the RO readjudicated the claim, 
curing any procedural defect.  See Mayfield v. Nicholson, 444 
F.3d at 1334; Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).  

To date, VA has not notified the veteran of the recent 
amendment to 38 C.F.R. § 3.310 that provides for the award of 
secondary service connection based on aggravation of a 
nonservice-connected disability by a service-connected 
disability.  See 71 Fed. Reg. 52744 (Sept. 7, 2006).  Because 
the amendment merely codifies the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Allen 
v. Brown, 7 Vet. App. 439 (1995) (en banc), he is not 
prejudiced.  

Notice requirements also apply to all five elements of a 
service connection claim:  veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  The RO notified the veteran of these criteria in the 
July 2006 letter.  In any event, because the preponderance of 
the evidence is against the claim, any issue relating to an 
evaluation of the degree of disability or appropriate 
effective date is moot.  

Further, given his contentions, the veteran demonstrated his 
affirmative understanding, i.e., he had actual knowledge of 
what was necessary to substantiate his claim.  Thus, the 
purpose of the notice, to ensure that he had the opportunity 
to participate meaningfully in the adjudication process, was 
not frustrated because he had actual knowledge of what was 
necessary to substantiate the claim prior to the Board's 
consideration of this matter, ensuring the essential fairness 
of the adjudication.  See Sanders; Simmons v. Nicholson, 487 
F.3d 892 (Fed. Cir. 2007) (holding that actual knowledge by 
the claimant cures defect in notice).  

The Board further finds that a reasonable person could be 
expected to understand from the notice what was needed to 
substantiate the claim and thus the essential fairness of the 
adjudication was not frustrated.  Thus, even assuming a 
notice error, the Board concludes the error was harmless.  
See Medrano v. Nicholson, 21 Vet. App. 165, 170 (2007); 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).

As to VA's duty to assist, the Board notes that VA has 
associated with the claims folder the veteran's service 
medical records and all pertinent post-service records.  In 
addition, pursuant to the Board's July 2005 remand 
instructions, in December 2006, the veteran was afforded a 
formal VA examination to determine whether his left hip 
disability was related to service or to a service-connected 
disability.  Thus, the Board finds that no additional 
assistance is required to fulfill VA's duty to assist.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

Background and Analysis

The veteran essentially asserts that service connection is 
warranted for left hip disability because the condition 
either had its onset during service or is related to his 
service-connected low back disability.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

To establish direct service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may be granted for disability proximately 
due to or the result of a service-connected disability and 
where aggravation of a nonservice-connected disorder is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R.  § 3.310; Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).  Further, as noted above, effective 
October 10, 2006, 38 C.F.R. § 3.310 was amended to codify the 
Court's holding in Allen, which relates to secondary service 
connection on the basis of the aggravation of a nonservice-
connected disorder by service-connected disability.  See 71 
Fed. Reg. 52744 (2006).  The amendment essentially requires 
that a baseline level of severity of the nonservice-connected 
disease or injury must be established by medical evidence 
created before the onset of aggravation.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

As the Board noted in the July 2005 remand, the record shows 
that the veteran complained of having myalgia, arthralgia, 
and arthritis-like symptoms on several occasions while on 
active duty.  The Board also observed that in April 1995, he 
was hospitalized at a VA facility for degenerative joint 
disease of the left hip and had a left total hip 
arthroplasty.  Hip dislocations continued following this 
surgery and in January 1997, he underwent another left total 
hip arthroplasty with closed reduction and placement in 
abduction base.  Finally, the Board noted that the veteran 
had been diagnosed as having left hip degenerative joint 
disease and was status post surgery.  

In light of the above, because it is undisputed that the 
veteran had left hip complaints during service and currently 
has a left hip disability, the Board will focus on the 
evidence that relates to whether the condition is related to 
service or to a service-connected disability.  See Newhouse 
v. Nicholson, No. 06-7302 (Fed. Cir. Aug. 10, 2007); Gonzalez 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  

In July 2006, the Board remanded the claim to afford the 
veteran a VA examination to determine whether it was at least 
as likely as that condition had its onset during service or 
was related to his service-connected low back disability.  

In compliance with the Board's remand instructions, in 
December 2006 he was afforded a formal VA examination.  At 
the outset of the examination report, the physician indicated 
that he had reviewed the veteran's claims folder.  After 
discussing his pertinent history, the findings of his 
physical examination and the results of diagnostic studies, 
the physician opined that the veteran's left hip arthritis 
was an "age-related phenomenon" that was unrelated to any 
incident of service or to his service-connected low back 
disability.  Because the assessment of the December 2006 VA 
physician constitutes the only competent medical evidence 
addressing whether the veteran's left hip disability is 
related to service or to a service-connected disability, the 
Board finds that the preponderance of the evidence is against 
the claim and thus service connection for left hip disability 
must be denied.  

In reaching this determination, the Board does not question 
the veteran's sincerity that his left hip disability is 
related to service or to his service-connected low back 
disability.  As a lay person, however, he is not competent to 
establish a medical diagnosis or show a medical etiology 
merely by his own assertions because such matters require 
medical expertise.  See 38 C.F.R. § 3.159(a)(1) (2006) 
(Competent medical evidence means evidence provided by a 
person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions); see also Duenas v. Principi, 18 Vet. App. 512, 520 
(2004); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  Because the veteran is not professionally 
qualified to offer a diagnosis or suggest a possible medical 
etiology, the Board finds that the preponderance of the 
evidence is against the claim, service connection must be 
denied.


ORDER

Service connection for left hip disability is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


